Title: [Diary entry: 7 June 1788]
From: Washington, George
To: 

Saturday 7th. Thermometer at 74 in the Morning—82 at Noon and 82 at Night. Clear morning—but clouds arising about Noon, produced one or two showers (of no long continuance) about one Oclock, with thunder & lightning—but little Wind. Visited the Ferry, & Frenchs Plantations. At the first, the Plows & harrows were at Work as usual and the other hands planting

Potatoes, but as the ground was very heavy (especially in places) I directed them to desist and go to weeding Corn. At Frenchs the People were planting Potatoes—but improperly on Account of the wetness of the ground. Plows in the Corn & one harrow following them—two harrowing in Pease. Finished yesterday afternoon hoeing up the balks in the New part of the New grd. and went to replanting the Corn there, which would be compleated to day. Ditchers after having made up the fence along the ferry road were about a similar one at Frenchs between fields No. 1 & 2. Stirring, and endeavouring to secure what hay was down but it is scarcely worth the trouble, from the injury it has sustained.